Case 1:19-cr-10335-DJC Document 100-7 Filed 07/22/20 Page 1 of 4




                     EXHIBIT 7
           Case 1:19-cr-10335-DJC Document 100-7 Filed 07/22/20 Page 2 of 4


From:             Marlenny Ramdehal
To:               Tan Kabra
Cc:               Berthiaume, Mark A. (Shld-Bos-LT); Insogna, Nicholas A. (Shld-Bos-LT); Looney, Christopher (USAMA)
Subject:          RE: FW: Website
Date:             Thursday, April 23, 2020 11:43:47 AM


*EXTERNAL TO GT*

Thanks Tan.

Marlenny Ramdehal
Senior U.S. Probation Officer
District of Massachusetts
1 Courthouseway, Suite 1200
Boston, MA 02110
   REDACTED


CONFIDENTIALITY NOTE: The information contained in this email and any attachment to it is covered by
the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-2521 and is legally privileged. It is
intended for the sole use of the intended recipient(s). If the reader of this message is not the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is
strictly prohibited. If you have received this transmission in error, please immediately reply to the sender
that you have received this communication in error and then delete it. Thank you.


From: Tan Kabra REDACTED
Sent: Thursday, April 23, 2020 11:40 AM
To: Marlenny Ramdehal <Marlenny_Ramdehal@map.uscourts.gov>
Cc: Berthiaumem <berthiaumem@gtlaw.com>; insognan@gtlaw.com; Looney, Christopher (USAMA)
<Christopher.Looney@usdoj.gov>
Subject: RE: FW: Website

Thank you Marlenny, the concern is noted. I will:


      remove the information blocks from the website and just work with the hospitals in my
      local area to continue the efforts.
      Hold off on revamping or doing any additional things until the case is resolved.
I appreciate the response and understanding.

Best,
Tan
On Apr 23, 2020, 11:37 AM -0400, Marlenny Ramdehal
<Marlenny_Ramdehal@map.uscourts.gov>, wrote:

  Hi Tan, thank you for the clarification.

  As you mentioned in your voicemail yesterday, you can see how the optics of the website may
  have caused us some concern. We understand that you are simply trying to give back and donate
     Case 1:19-cr-10335-DJC Document 100-7 Filed 07/22/20 Page 3 of 4


to hospitals in need, and that is great, in no way am I telling you not to give back. However, we
don’t think you need to solicit information from hospitals through your website, as it gives the
impression that you are holding yourself out as a foundation. If you’d like, simply choose a
hospital and donate what you would like, they are all in need these days. Given your pending
charges, it would make sense to hold off any more work on this website/charitable foundations,
you could also request permission from the court if you are so inclined.

Thank You.

Marlenny Ramdehal
Senior U.S. Probation Officer
District of Massachusetts
1 Courthouseway, Suite 1200
Boston, MA 02110
   REDACTED


CONFIDENTIALITY NOTE: The information contained in this email and any attachment to it is
covered by the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-2521 and is legally
 privileged. It is intended for the sole use of the intended recipient(s). If the reader of this message is
not the intended recipient, you are hereby notified that any dissemination, distribution or copying of
this communication is strictly prohibited. If you have received this transmission in error, please
immediately reply to the sender that you have received this communication in error and then delete it.
Thank you.


From: Tan Kabra REDACTED
Sent: Wednesday, April 22, 2020 3:44 PM
To: Marlenny Ramdehal <Marlenny Ramdehal@map.uscourts.gov>
Cc: Berthiaumem <berthiaumem@gtlaw.com>; insognan@gtlaw.com
Subject: Re: FW: Website

Hi Marlenny,

Just left you a voicemail. Please give me a call at your earliest convenience so I can clarify
further.

I have been overly cautious to remain in full compliance with court release conditions, and
I’m just using the small amounts of money I’m earning from my pre-trial services
approved jobs to donate and do my part to help our healthcare workers.

If it makes you/the court even the slightest bit uncomfortable, I will pause on my personal
charitable acts until the legal case is resolved.
On Apr 22, 2020, 2:37 PM -0400, Marlenny Ramdehal
<Marlenny_Ramdehal@map.uscourts.gov>, wrote:

  Hi Tan,

  It was brought to my attention that you have updated your website and it now features a
  Case 1:19-cr-10335-DJC Document 100-7 Filed 07/22/20 Page 4 of 4


Covid-19 related initiative, which is soliciting information from healthcare providers
concerning their needs for healthcare supplies. When we spoke about your website on
3/24/2020, you mentioned that the website listed old initiatives and that you were simply
updating your online presence. Now it appears that that is no longer the case. Given the
current pandemic, this is clearly a new initiative and raises some concerns related to your
prohibitions of acting as a fiduciary and any from self-employment.

Please email me back and tell me what exactly you are doing with this initiative and what are
you doing with the information received from medical providers? At this point, if you want to
continue to work on these websites and these initiatives, we will likely have to involve the
Court.

Thanks



<image001.png>



Marlenny Ramdehal
Senior U.S. Probation Officer
District of Massachusetts
1 Courthouseway, Suite 1200
Boston, MA 02110
   REDACTED


CONFIDENTIALITY NOTE: The information contained in this email and any attachment to it is
covered by the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-2521 and is legally
 privileged. It is intended for the sole use of the intended recipient(s). If the reader of this
message is not the intended recipient, you are hereby notified that any dissemination, distribution
or copying of this communication is strictly prohibited. If you have received this transmission in
error, please immediately reply to the sender that you have received this communication in error
and then delete it. Thank you.
